UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54254 THE GRAYSTONE COMPANY (Exact name of registrant as specified in its charter) Delaware 27-3051592 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2620 Regatta Drive, Ste 102, Las Vegas, NV (Address of principal executive offices) (Zip Code) (702) 438-4100 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Class A Common stock, $.0001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. YesoNoþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Table of Contents Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNoþ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter (June 30, 2011): $8,087. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: Aril 13, 2011 as of 191,352,500. Title of Each Class Outstanding as of April 13,2012 Class A Common stock, par value $0.0001 per share Class B Common stock, par value $0.001 per share DOCUMENTS INCORPORATED BY REFERENCE None. Table of Contents TABLEOF CONTENTS Page PART I Item 1. Business 5 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 8 Item 2. Properties 8 Item 3. Legal Proceedings 11 Item 4. Removed and Reserved 11 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 12 Item 6. Selected Financial Data 14 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 17 Item 8. Financial Statements and Supplementary Data 17 Balance Sheets F-3 Statements of Operations F-4 Statements of Stockholders’ Equity (Deficit) F-5 Statements of Cash Flows F-6 Notes to the Financial Statements F-7 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 18 Item 9A. Controls and Procedures 18 Item 9B. Other Information 19 PART III Item 10. Directors, Executive Officers and Corporate Governance 20 Item 11. Executive Compensation 22 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 22 Item 13. Certain Relationships and Related Transactions, and Director Independence 23 Item 14. Principal Accountant Fees and Services 25 PART IV Item 15. Exhibits and Financial Statement Schedules 25 SIGNATURES 26 Table of Contents PART I Forward-Looking Statements Certain statements contained in this report (including information incorporated by reference) are “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended, and are intended to be covered by the safe harbor provisions provided for under these sections. Our forward-looking statements include, without limitation: • Statements regarding future earnings; • Estimates of future mineral production and sales, for specific operations and on a consolidated or equity basis; • Estimates of future costs applicable to sales, other expenses and taxes for specific operations and on a consolidated basis; • Estimates of future cash flows; • Estimates of future capital expenditures and other cash needs, for specific operations and on a consolidated basis, and expectations as to the funding thereof; • Estimates regarding timing of future capital expenditures, construction, production or closure activities; • Statements as to the projected development of certain ore deposits, including estimates of development and other capital costs and financing plans for these deposits; • Estimates of reserves and statements regarding future exploration results and reserve replacement and the sensitivity of reserves to metal price changes; • Statements regarding the availability and costs related to future borrowing, debt repayment and financing; • Statements regarding modifications to hedge and derivative positions; • Statements regarding future transactions; • Statements regarding the impacts of changes in the legal and regulatory environment in which we operate; and • Estimates of future costs and other liabilities for certain environmental matters. Where we express an expectation or belief as to future events or results, such expectation or belief is expressed in good faith and believed to have a reasonable basis. However, our forward-looking statements are subject to risks, uncertainties, and other factors, which could cause actual results to differ materially from future results expressed, projected or implied by those forward-looking statements. Such risks include, but are not limited to: the ability of The Graystone Company, Inc. to obtain or maintain necessary financing; the price of gold, silver and other commodities; currency fluctuations; geological and metallurgical assumptions; operating performance of equipment, processes and facilities; labor relations; timing of receipt of necessary governmental permits or approvals; domestic laws or regulations, particularly relating to the environment and mining; domestic and international economic and political conditions; and other risks and hazards associated with mining operations. More detailed information regarding these factors is included in Item1, Business, Item1A, Risk Factors, and elsewhere throughout this report. Given these uncertainties, readers are cautioned not to place undue reliance on our forward-looking statements. The Company maintains an internet website atwww.graystone1.com.The Company makes available, free of charge, through the Investor Information section of the web site, its Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, Section16 filings and all amendments to those reports, as soon as reasonably practicable after such material is electronically filed with the Securities and Exchange Commission.Any of the foregoing information is available in print to any stockholder who requests it by contacting our Investor Relations Department at 702-438-4100. 4 Table of Contents ITEM1. BUSINESS Corporate Background and Our Business The Graystone Company, Inc. (“Graystone”, “we”, “us”, “our”, the "Company" or the "Registrant") was originally incorporated in the State of New York on May 27, 2010 under the name of Argentum Capital, Inc.Graystone was reincorporated in Delaware on January 10, 2011 and subsequently changed our name to The Graystone Company, Inc on January 14, 2011.Graystone is domiciled in the state of Delaware, and its corporate headquarters are located in Lima, Peru and maintains it US executive office in Las Vegas, Nevada for mailing purposes. The Company selected December 31 as its fiscal year end. The Graystone Company, Inc. is a holding company whose primary operating activities involve to acquire and develop mining properties amenable to low cost production.In January 2012, the Company launched a new division that sells gold, silver and other precious metals to retail buyers.The Company also operates other divisions that include a marketing division, real estate division, and consulting division.Information about the Company, including a link to our most recent financial reports filed with the Securities and Exchange Commission (“SEC”), can be viewed on our website atwww.graystone1.com. Natural Resources Division.This division began operating in January 2011 and operates through the Company’s wholly owned subsidiary Graystone Mining, Inc., a Nevada Company. This Division is engaged in the business of acquiring gold, silver, precious metal and gems and other mineral properties with proven and/or probable reserves.The Company has currently begun mining operations in Peru. Graystone Mining focuses on acquiring properties that require a lower capital investment to begin mining operations. This approach may reduce the size of the deposits that the Company can acquire.However, by generating revenue from smaller mining ventures, the Company can build a solid foundation and the needed infrastructureto undertake larger and more costly ventures, such as hard rock projects. Thereby the Company is focusing initially on alluvial mining (surface mining) projects, the Company can begin generating a positive cash flow for a smaller capital investment.As such, the Company does not engage in general exploration activities.Exploration involves the prospecting, sampling, mapping, drilling and other work involved in searching for ore on properties.Exploration is time consuming and costly as it requires an evaluation of the land's geology, analyst ofthe geochemistry of soil sediment and water, and drilling of numerous test holes and testing these for the presence of minerals.The Company instead focuses on acquiring or entering into joint ventures with entities that have already found, through exploration, proven or probable mineral ore reserves.This allows the Company to focus its attention on processing mineral resources instead of having to also have exploration activities to locate new sites that may have mineral ore deposits. The Company currently owns 1,900 hectares.One hectares equals 2.47 acres.The Company expects to acquire 10,000 hectares by the end of 2012.The Company anticipates that its cost of acquiring properties with proven or probable reserves will cost between 20% and 25% of the total amount that is extracted from these properties.Additionally, the acquisition cost of the machinery needed to perform the extraction is expected to be between $50,000 and $500,000.The staffing costs related to the extraction of the mineral ore will be between 25% and 30% of the total amount that is extracted from these sites.Thereby, the Company anticipates the cost of property and equipment acquisition and the labor and mining operations related to extracting gold on its properties to be approximately 55% of the gross value of the gold extracted from its properties.The company currently has eight (8) employees in Peru. 5 Table of Contents During 2011, the Company acquired Grupo Minero Inca S.A.C., a Peruvian Company (“GMI”). GMI is a wholly owned subsidiary of the Company.GMI provides the Company a local Peruvian entity.Acting through GMI, the Company can acquire concessions in its own name and directly hire employees and staff in Peru instead of using third parties for these purposes.The Company coordinates all of its activities in Peru through GMI. The corporate structure of this division is as follows: Additionally, GMI provides the gold extraction services and the overall management for the Companies properties. GMI will be responsible for the day to day operations of the mining sites while Graystone will be responsible for financing the acquisition of the mining properties, the equipment necessary to extract the ore and building the camps for the workers. Marketing Division.This division operates under d/b/a paypercallexchange.com. This division began operating in July 2010. The division serves as an advertising and customer acquisition firm for 3rd party entities.The Company places generic interactive advertisements, through our proprietary process and technologies, in numerous mediums, e.g. print, web, skype and mobile. These generic advertisements are placed for different services and products, e.g. cable & satellite services, mortgage refinancing, credit repair, travel agent services, auto insurance, substance abuse rehabilitation, 24-hour locksmith, website development, cosmetic surgery, timeshares, cruises and legal services. Each of these advertisements have a unique phone number for individuals interested in the products or services to call for more information.When an individual calls that specific phonenumber, the call is automatically forward to one of our clients, which we refer to as a lead.The software tracks the time and date of the phone call, the duration of the phone call, the caller id, city and state of the caller, repeat calls from the same number, the number the call was transferred to and the advertisement that generated the call.The Company charges its clients for each call that is transferred to them in which the duration is over an agreed upon length (usually 15 seconds). Ourproprietary process and software includes the knowledge of how to generate the maximum number of calls at the lowest cost possible, the type of advertisements placed, the days and hours of such advertisement placement, the medium such advertisements should be placed, the ability to track the advertisement's efficiency and to track the results of each advertisement placed.Through the use of these proprietary methods, the company provides lead sources to our clients at competitive pricing.The Company generated 18,234 leads/calls during the fiscal year of 2011. The Company expects to wind this division down during the fiscal year 2012.By winding down the division the Company can redeploy its assets to its main business of mining. Consulting Division.This division operates under d/b/a Graystone Ventures.Graystone Ventures began operating in November 2010.Thisdivision is a strategic, financial and operational consulting entity, which allows clients to outsource aspects of their business.This division focuses primarily on early staged companies and public companies in the nano-capan micro-cap but also assists growth and mature companies as well.This division provides services in the areas of marketing, sales and operations.We strive to create and manage combined cost-reduction/expansion strategies for our clients.The Company refers to nano-cap companies as those with a market capitalization if under $10 Million and micro-cap companies as those with a market capitalization if under $100 Million.The Company believes that these entities cannot afford internal staff to handle the services that we provide and therefore are looking for cost effective alternatives. Operational Consulting:We assist companies in implementing strategies to achieve their business and corporate objectives through business and management consulting services, organizational transformation, and business communications.Clients can outsource certain aspects of their business to us such as review of staffing needs, plans for staff reduction or recruitment,coordinating with outside counsel, accountants (or auditors if the company is publicly traded) and other professionals.These activities may include assisting clients in creating and following budgets, expansion plans, acquisition plans, staff reduction plans, staff retention efforts, and coordinating communication with its clients, investors, and/or shareholders.This allows the client's management to focus on its business and the implementation of its business plan. 6 Table of Contents Marketing/Sales Consulting:We assist companies in the development and implementation of marketing plans and budgets to increase awareness of its brands and increase sales while reducing the expense associated with these activities.Many companies cannot afford to hire a marketing coordinator; as such we serve as an outsourced option whereby we coordinate advertising buying, creative design, and expansion of its marketing plan into areas such as TV and radio advertising.Additionally, if our clients marketing plan have a pay per call component we can service these needs through our marketing division, paypercallexchange.com. The Company expects to wind this division down during the fiscal year 2012.By winding down the division the Company can redeploy its assets to its main business of mining. Real Estate Division.This division began operations in January 2011 and acquired its initial property on March 30, 2011.On March 30, 2011, the Company retained the services of a consultant to manage its properties and locate additional properties in the Fort Wayne, Indiana area.In February 2012, the Company's Board of Directors decided to cease operating this division and redeploy the resources from this division to its natural resources division.The Company will maintain to rent out the property it owns until it can be sold. Portfolio of Properties Name Type Cost Rent Huestis Single Family $450/month The Company expects to wind this division down during the fiscal year 2012.By winding down the division the Company can redeploy its assets to its main business of mining. Going Concern Our financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has generated modest revenues since inception and has never paid any dividends and is unlikely to pay dividends. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations and to determine the existence, discovery and successful exploration of economically recoverable reserves in its resource properties, confirmation of the Company’s interests in the underlying properties, and the attainment of profitable operations. The Company has had very little operating history to date. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. These factors raise substantial doubt regarding the ability of the Company to continue as a going concern. We have experienced recurring net losses from operations which losses have caused an accumulated deficit of ($1,012,224) as of December 31, 2011. We had net losses of ($1,057,750) for the year ended December31, 2011 compared to a profit of $45,526 for the year ended December 31, 2010 . These factors, among others, raise substantial doubt about our ability to continue as a going concern. If we are unable to generate profits and are unable to continue to obtain financing to meet our working capital requirements, we may have to curtail our business sharply or cease operations altogether. Our continuation as a going concern is dependent upon our ability to generate sufficient cash flow to meet our obligations on a timely basis to retain our current financing, to obtain additional financing, and, ultimately, to attain profitability. Should any of these events not occur, we will be adversely affected and we may have to cease operations. As of December 31, 2011 the accumulated deficit attributable to stock issuances valued according to GAAP totals $2,118,132 These totals are non-cash expenses which are included in the accumulated.These cash expenditures are also included in the accumulated deficit. The ongoing execution of our business plan is expected to result in operating losses over the next twelve months. Management believes it will need to raise capital through stock issuances in order to have enough cash to maintain its operations for the next twelve months. There are no assurances that we will be successful in achieving our goals of obtaining cash through stock issuances or increasing revenues and reaching profitability. In view of these conditions, our ability to continue as a going concern is dependent upon our ability to meet our financing requirements, and to ultimately achieve profitable operations. Management believes that its current and future plans provide an opportunity to continue as a going concern. The accompanying financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts and classification of liabilities that may be necessary in the event we cannot continue as a going concern. 7 Table of Contents Office Facilities The Company's operating offices are located in Lima, Peru through its subsidiary Grupo Mineral Inca.The Company uses its Las Vegas, NV address as it Executive Office address for US mailing purposes. Corporate Entity Address The Graystone Company, Inc. 2620 Regatta Drive, Suite 102, Las Vegas, Nevada Graystone Mining, Inc. 2620 Regatta Drive, Suite 102, Las Vegas, Nevada Grupo Mineral Inca, S.A.C Camino Real 348 Torre El Pilar, San Isidro, Lima, Peru ITEM1A.RISK FACTORS We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. The above statement notwithstanding, shareholders and prospective investors should be aware that certain risks exist with respect to the Company and its business, including those risk factors contained in our most recent Registration Statements on Form S-1 and Form 10, as amended. These risks include, among others: limited assets, lack of significant revenues and only losses since inception, industry risks, dependence on third party manufacturers/suppliers and the need for additional capital. The Company’s management is aware of these risks and has established the minimum controls and procedures to insure adequate risk assessment and execution to reduce loss exposure. ITEM1B.UNRESOLVED STAFF COMMENTS We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 2.PROPERTIES The Company currently owns 400 hectares and is in the process of completing the acquisition of another 800 hectares.The properties include the following projects: Name Area (hectares) Dept Province District Gorilla Graystone II Graystone III Loreto Loreto Amazonas Datem del Maranon Datem del Maranon Condorcanqui Manseriche Manseriche Rio Santiago 8 Table of Contents The Gorilla Project In June 2011, the Company acquired the Gorilla Project. The purchase price for the property was $44,000 USD.The project consists of 400 hectares (one hectares equals 2.47 acres) located in Loreto, Peru (Northern Peru). The Gorilla Project operation involves alluvial mining of gold from the deposits of sand and gravel usually left from modern or ancient stream beds. Exploration Plan and Activities. The Company has completed 2 separate bulk sampling projects on the Gorilla Project.The first was lasted for 23 days and the second lasted 2 days.The bulk sampling was conducted to provide internal numbers to management to determine the feasibility of continuing with the project.In addition to the bulk sampling activities we carried out the following activities: · Implemented a community relations program to inform local communities of the project and what potential opportunities that may exist for community involvement in the implementation phases of the development program; · Acquired equipment for further evaluation and development of resources; · Set-up an operational base in the project area to continuously review the exploration program and prior experiences gained operating in this difficult terrain; · Began bulk sampling of the site to assist in mapping the property · Commissioned a preliminary master plan which indicated the size and scope of our projected operations and areas where more information is required. The Company is currently mapping the Gorilla Project to determine the contour map and what equipment will be necessary for mining operations. Figure X.1 Gorilla Project Boundary Map 9 Table of Contents The Graystone II Project In June 2011, the Company claimed the Graystone II project from the Peruvian government.The project consists of 800 hectares (one hectares equals 2.47 acres) located in Loreto, Peru (Northern Peru).The property is adjacent to the Company's Gorilla Project. The Company is currently in the process of having the project moved into its subsidiary.Once that is completed, the Company will begin preliminary exploration activities on the property. Figure X.2 Graystone 2 Project Boundary Map 10 Table of Contents Figure X.3 Gorilla and Graystone 2 Project Boundary Map The Graystone III Project In February 2012, the Company claimed the Graystone III project from the Peruvian government.The project consists of 700 hectares (one hectares equals 2.47 acres) located in Amazonas, Peru (Northern Peru).The property is approximately 3.5 hours north from the Company's project Gorilla and Graystone II. The Company is currently in the process of having the project moved into its subsidiary.Once that is completed, the Company will begin preliminary exploration activities on the property. ITEM 3.LEGAL PROCEEDINGS The Company is not a party to any litigation. ITEM 4. REMOVED AND RESERVED None. 11 Table of Contents PART II ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND PURCHASE OF EQUITY SECURITIES Market Information Our common stock trades over-the-counter and is quoted on the OTC Bulletin Board under the symbol “GYST.” The table below sets forth the high and low bid prices for our common stock as reflected on the OTC Bulletin Board for the last two fiscal years. Quotations represent prices between dealers, do not include retail markups, markdowns or commissions, and do not necessarily represent prices at which actual transactions were affected.The Company received its ticker symbol on August 3, 2011.The Company's stock has no traded effected until the 4th Quarter 2011. Common Stock Fiscal Year 2011 High Low First Quarter $
